COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bumgardner and Senior Judge Overton
Argued at Richmond, Virginia


PATRICIA BRYANT GUTHRIE
                                          MEMORANDUM OPINION * BY
v.   Record No. 0980-99-2                 JUDGE NELSON T. OVERTON
                                                MAY 16, 2000
COMMONWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF AMELIA COUNTY
                       Thomas V. Warren, Judge

          Edwin Gadberry, III (Saunders, Cary &
          Patterson, on brief), for appellant.

          Eugene Murphy, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Patricia Bryant Guthrie, appellant, appeals her conviction

for perjury.   She argues that the trial court erred in admitting

into evidence a certified copy of birth certificate information

because the document failed to comply with Code § 32.1-272.   We

find the trial court did not err in admitting the document into

evidence, and we affirm the conviction.

                                FACTS

     On September 6, 1998, Trooper Joan Beach worked a traffic

stop detail in Amelia County.   Trooper Beach stopped a car driven

by appellant's husband.    Appellant was a passenger in the car, and


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
a small child was in the rear seat.    Trooper Beach asked the age

of the child because the child was not in a car seat.   Either

appellant or her husband replied that the child was three and

one-half years old.   Trooper Beach informed the couple that a

child under the age of four was required by law to be seated in a

car seat, and she issued a summons to appellant's husband.    See

Code § 46.2-1095.

     On October 21, 1998, the case was heard in general district

court.   Appellant's husband did not appear in court, but appellant

testified twice under oath that the child's birth date was August

23, 1994, making the child four years old at the time of the stop.

     Trooper Beach went to the Division of Vital Statistics and

obtained a certified copy of birth certificate information of the

child.   This document indicated that the child's birth date was

August 23, 1995, making the child three years old at the time of

the traffic stop.   Appellant was subsequently charged with

perjury.

     At appellant's perjury trial, the Commonwealth offered into

evidence the certified copy of the child's birth certificate

information.   Appellant objected to the admission of the document,

arguing that the document fails to comply with Code § 32.1-272

because it does not show a "date of registration" for the

document.   The trial court admitted the document into evidence and

found appellant guilty of perjury.



                               - 2 -
                             ANALYSIS

     Code § 32.1-272(A) provides in pertinent part:

          In accordance with § 32.1-271 and the
          regulations adopted pursuant thereto, the
          State Registrar . . . shall, upon receipt of
          a written request, issue a certified copy of
          any vital record in the custody of the State
          Registrar or of a part thereof. Such vital
          records in the State Registrar's custody may
          be in the form of originals, photoprocessed
          reproductions or data filed by electronic
          means. Each copy issued shall show the date
          of registration.

Code § 32.1-272(B) provides that a certified copy of a vital

record, when issued in accordance with subsection A, "shall be

prima facie evidence of the facts therein stated."

     The document in question is entitled "Certification of

Vital Record."   The document is signed by the State Registrar

and contains the following certification:   "This is to certify

that this is a true and correct reproduction or abstract of the

official record filed with the Virginia Department of Health,

Richmond, Virginia."   The document also contains a state file

number, the name of the registrant, the date of birth, the place

of birth, the names and ages of the parents and their places of

birth, the date the record was filed, and the date the document

was issued.   The document is printed on security paper, and it

contains an impressed seal of the Division of Vital Statistics.

     Appellant argues that the document does not comply with the

statutory requirement that the certified copy "shall show the

date of registration."   The document states:   "DATE RECORD

                               - 3 -
FILED: SEPTEMBER, 1995."     Appellant contends that this is not a

date because it consists of only a month and year and provides

no day of the month.

     "Evidence which tends to cast any light upon the subject of

the inquiry is relevant."     Cash v. Commonwealth, 5 Va. App. 506,

510, 364 S.E.2d 769, 771 (1988).    "The plain, obvious, and

rational meaning of a statute is always preferred to any

curious, narrow or strained construction."     Branch v.

Commonwealth, 14 Va. App. 836, 839, 419 S.E.2d 422, 424 (1992).

In addition, a statute should not "be construed so that it leads

to absurd results."    Id.

     Although the "DATE RECORD FILED" portion of the document

contains only a month and a year, we find that this does not

render the document inadmissible pursuant to Code § 32.1-272.

Code § 32.1-272(A) does not specify that "the date of

registration" shall include a day of the month.    It says only

that a copy shall "show the date of registration."    In addition,

the regulations governing the preparation of certified copies of

vital records by the State Registrar do not define or even

address the "date of registration" requirement.     See 12 VAC

5-550-510.   Therefore, nothing in the statute or regulations

indicates that a month and year does not constitute a date of

registration.

     Black's Law Dictionary defines date as "(1)[t]he day when

an event happened or will happen . . . (2) [a] period of time in

                                 - 4 -
general . . . ."    Black's Law Dictionary 400 (7th ed. 1999).

Webster's dictionary defines date as "a statement or formula

affixed . . . that specifies the time (as day, month, and year)

and often the place of execution or making . . . ."      Webster's

Third New International Dictionary 576 (1981).     Although the

primary definitions of date indicate that the term includes a

specific day of a month, the secondary definition is more vague

and indicates a general period of time as opposed to a precise

day.   Limiting the definition of date to an exact day of the

month would be a "narrow or strained" construction of Code

§ 32.1-272(A) leading to a potentially absurd result.      See

Branch, 14 Va. App. at 839, 419 S.E.2d at 424.

       Moreover, Code § 32.1-272 does not address the

admissibility of a certified copy of a vital record into

evidence.   Code § 32.1-272(B) merely provides that a certified

copy of a vital record "shall be prima facie evidence of the

facts therein stated" when it is issued in accordance with the

requirements of Code § 32.1-272(A).     Therefore, any failure to

comply with Code § 32.1-272(A) would address the weight to be

given the evidence, not its admissibility.    The test

establishing relevance is not whether the proposed evidence

conclusively proves a fact, but whether it has any tendency to

establish a fact at issue.    See Johnson v. Commonwealth, 2 Va.

App. 598, 601, 347 S.E.2d 163, 165 (1986).    The document in



                                - 5 -
question clearly had a tendency to prove the child's birth date,

the issue in dispute.

     Moreover, the document complies with the regulatory

requirements for the preparation of a certified copy of a vital

record.   See 12 VAC 5-550-510.    It is printed on security paper,

and it contains the impressed seal of the Division of Vital

Statistics.   See 12 VAC 5-550-510(3).    In addition, the State

Registrar certified by her signature that the document was a

"true and correct reproduction or abstract of the official

record filed with the Virginia Department of Health."     See 12

VAC 5-550-510(2).   Furthermore, Code § 32.1-270 provides that

the State Registrar is authorized to prepare reproductions of

original vital records, and "[s]uch reproductions when certified

by him shall be accepted as the original records."

     Therefore, we find the document complies with the statutory

requirements for a certified copy of a vital record.

Accordingly, the trial court did not err in admitting the

document into evidence.

                                                     Affirmed.




                                  - 6 -